Citation Nr: 0628178	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-23 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of the overpayment of 
Department of Veterans Affairs disability compensation, in 
the amount of $271,542.83.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from June 1977 to 
October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2003 waiver decision issued 
by the Committee on Waivers and Compromises (Committee) of 
the Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO) that denied the veteran's request for a 
waiver of overpayment of VA compensation benefits in the 
amount of $271,542.83, based upon a finding that there was an 
indication of bad faith on the part of the veteran in the 
creation of the overpayment.  The veteran ultimately 
perfected an appeal of that decision.  

The veteran's appeal has been advanced on the Board's docket, 
in accordance with 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

It appears that the veteran had been scheduled to appear at a 
hearing at the RO in April 2006.  Prior to that hearing, 
however, in a letter dated April 11, 2006, the veteran 
informed the RO that he would be unable to attend due to his 
incarceration.  The veteran also indicated that he would be 
released from incarceration in the middle of July 2006, and 
requested that he be rescheduled for a hearing on the waiver 
issue on appeal at that time.  

Based upon the veteran's statement, it is clear that he 
desires a personal hearing before VA, although it is not 
clear whether he desires a hearing before RO or Board 
personnel.  It is a basic principle of veterans' law that the 
Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).

This case is REMANDED to the RO for the following:

After clarifying the veteran's wishes for 
a hearing, he should be scheduled to 
appear at a personal hearing before a 
Decision Review Officer or a Veterans Law 
Judge of the Board, the latter either 
sitting at the RO or via videoconference.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

